Citation Nr: 0313679	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation for additional disability 
related to reproductive problems and hysterectomy as a result 
of VA medical treatment, including any failure to diagnose or 
treat a disorder, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active service from August 1976 to 
October 1978.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 1994 and 
September 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In January 2002, the veteran testified at a video 
teleconference hearing before the undersigned member of the 
Board, now Veterans Law Judge.  A copy of the hearing 
transcript issued following the hearing is of record.


REMAND

In this case, the Board undertook additional development of 
the issues on appeal, as reflected on the cover sheet of this 
decision, pursuant to the authority then granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The veteran was notified of such development, 
and of changes that had occurred in the law since the filing 
of her claim via correspondence dated in September 2002 and 
January 2003, as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -78304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003) invalidated the Board's development authority under 
38 C.F.R. § 19.9.  The Federal Circuit Court further stated 
in this case that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of RO 
consideration from the appellant.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, 
this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking service connection for 
PTSD and compensation for additional 
disability related to reproductive 
problems and hysterectomy as a result of 
VA medical treatment, including any 
failure to diagnose or treat a disorder, 
under the provisions of 38 U.S.C.A. 
§ 1151, including consideration of the 
veteran's claims under the provisions of 
VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (See Patton v. West, 12 
Vet. App. 272 (1999). 

3.  If the decisions remain in any way 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



